OPINION
As reflected in the trial court's docket, this case was dismissed on November 23, 1998, before the filing of this appeal. Thus, there is no case or controversy before this court.
Case dismissed.
This appeal is dismissed.
It is, therefore, ordered that appellee recover from appellant its costs herein taxed.
It is ordered that a special mandate be sent to Cleveland Municipal Court directing said court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
DYKE, A.J., and BLACKMON, J., CONCUR.
                             ___________________________________ MICHAEL J. CORRIGAN JUDGE